Filed:  April 6, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
	Petitioner,
	v.
HARDY MYERS,Attorney General,State of Oregon,
	Respondent,
KENNETH LEWISAND BEVERLY STEIN,
Intervenors.
 (SC S47165)
	En Banc
	On petition to review ballot title.
	Argued and submitted March 22, 2000.
	Gregory W. Byrne, Portland, argued the cause and filed the
petition for petitioner.
	Kaye E. McDonald, Assistant Attorney General, Salem, argued
the cause and filed the answering memorandum for respondent. 
With her on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	Steven Novick, Portland, argued the cause and filed a
memorandum for intervenors.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	
	PER CURIAM
	This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments concerning the content of the draft ballot title
submitted to the Secretary of State and who therefore is entitled
to seek review of the ballot title certified by the Attorney
General.  See Id. (setting that requirement).
	We have considered petitioner's argument concerning the
ballot title certified by the Attorney General.  We conclude that
petitioner has not shown that the Attorney General's certified
ballot title fails to comply substantially with the standards for
such ballot titles set out in ORS 250.035(2)(a) to (d) (1997). (1)
See ORS 250.085(5) (setting out standard of review). 
Accordingly, we certify to the Secretary of State the following
ballot title:
AMENDS CONSTITUTION:  RESTRICTS CERTAIN "INCOME-TAX BREAKS"
(DEFINED) BENEFITING HIGHEST-INCOME TAXPAYERS
		RESULT OF "YES" VOTE:  "Yes" vote restricts
certain "income-tax breaks" (defined) estimated to
benefit taxpayers with highest incomes.


		RESULT OF "NO" VOTE:  "No" vote leaves
constitution without restriction on "income-tax breaks"
benefiting taxpayers with highest incomes.
		SUMMARY:  Amends constitution.  Measure prohibits
new "income tax breaks" estimated to benefit taxpayers
with incomes exceeding those of 99 percent of Oregon
taxpayers unless, for all taxpayers, break computed as
fixed equal-dollar amount per taxpayer or dependent, or
as fixed equal-dollar amount that changes based on
taxpayer's filing status.  Defines "income tax break"
as deduction, exclusion, exemption or subtraction from
income, preferential rate, tax credit.  Defines
"income."  Exceptions include:  home mortgage interest,
charitable contributions, fixed-amount breaks limited
by income tax liability.  Authorizes legislation.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	



1. The 1999 Legislature amended ORS 250.035(2) in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
		"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


		"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people of the general election held on the first
Tuesday after the first Monday in November 2000 * * *."

The present measure is one to which the 1999 act does not apply. 
We therefore apply the pertinent provisions of ORS 250.035
(1997).

Return to previous location.